DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-16 and 19 in the reply filed on 6/7/21 is acknowledged.  The traversal is on the ground(s) that no serious burden would be placed on the Examiner to examine all claimed inventions.  This is not found persuasive because of the distinction between the device and method, as demonstrated in paper dated 4/30/21, however, should the device be determined patentable, the method claims would be considered for rejoinder given that the allowable subject matter is contained within the method claims.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 13-16 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US 2020/0133342).

Regarding claim 1, Choi discloses a flexible display panel, comprising:
a flexible substrate, the flexible substrate comprising a first base layer (120, Fig. 5), a stress relief layer (116, Fig. 5), a second base layer (112, Fig. 5), and at least one adhesion enhancing layer (114, 130, Fig. 5)
wherein the first base layer, the stress relief layer, and the second base layer are sequentially stacked along a light exiting direction of the flexible display panel (Fig. 5); and
wherein the at least one adhesion enhancing layer (114, 130, Fig. 5) is provided between the stress relief layer (116, Fig. 5) and at least one of the first base layer (120, Fig. 5) or the second base layer in such a manner that the at least one adhesion enhancing layer enhances adhesion there between (Fig. 5 and paragraphs 0119-0134).

Regarding claim 2, Choi further discloses wherein the at least one adhesion


Regarding claim 3, Choi further discloses wherein the at least one adhesion
enhancing layer further comprises a second adhesion enhancing layer (114’, Fig. 4) located between the stress relief layer (116’, Fig. 4) and the first base layer (120, Fig. 4-5 and paragraphs 0104-0114).

Regarding claim 13, Choi further discloses wherein each of the at least
one adhesion enhancing layer (114) is made at least partially of a metal material or a semiconductor material (paragraph 0086).

Regarding claim 14, Choi further discloses wherein the semiconductor
material comprises at least one of single crystal silicon, polysilicon, or amorphous silicon, and the metal material comprises at least one of molybdenum, titanium, or aluminum (paragraph 0086).

Regarding claim 15, Choi further discloses wherein the stress relief layer
is made at least partially of at least one of silicon oxide, silicon nitride, or silicon oxynitride (paragraphs 0087-0096).

Regarding claim 16, Choi further discloses further comprising:

a display layer located at a side of the array layer facing away from the flexible substrate, the display layer comprising a plurality of light emitting elements located in the display area and electrically connected to the plurality of pixel circuits (paragraph 0123).

Regarding claim 19, Choi discloses a display device comprising a flexible display panel, comprising:
a flexible substrate, the flexible substrate comprising a first base layer (120, Fig. 5), a stress relief layer (116, Fig. 5), a second base layer (112, Fig. 5), and at least one adhesion enhancing layer (114, 130, Fig. 5)
wherein the first base layer, the stress relief layer, and the second base layer are sequentially stacked along a light exiting direction of the flexible display panel (Fig. 5); and
wherein the at least one adhesion enhancing layer (114, 130, Fig. 5) is provided between the stress relief layer (116, Fig. 5) and at least one of the first base layer (120, Fig. 5) or the second base layer in such a manner that the at least one adhesion enhancing layer enhances adhesion there between (Fig. 5 and paragraphs 0119-0134).

Allowable Subject Matter
Claims 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, there is no teaching or suggestion in the art of record disclosing the flexible display panel according to claim 2, wherein the first adhesion enhancing layer comprises a first protruding portion protruding towards the second base layer from the first adhesion enhancing layer, and the second base layer comprises a first recessed portion for receiving the first protruding portion.

Regarding claim 5, there is no teaching or suggestion in the art of record disclosing the flexible display panel according to claim 2, wherein the first adhesion enhancing layer comprises a second protruding portion protruding towards the stress relief layer from the first adhesion enhancing layer, and the stress relief layer comprises a second recessed portion for receiving the second protruding portion.

	Regarding claim 6, there is no teaching or suggestion in the art of record disclosing the flexible display panel according to claim 1, wherein the flexible display panel has a display area and a non-display area; wherein each of the at least one adhesion enhancing layer is provided with at least one groove, the at least one groove 

	Claims 7-12 further depend on claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        8/28/21